Name: 2001/416/EC: Commission Decision of 1 June 2001 amending for the fourth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1557)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  agricultural policy;  trade policy;  agricultural activity;  health
 Date Published: 2001-06-02

 Avis juridique important|32001D04162001/416/EC: Commission Decision of 1 June 2001 amending for the fourth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease (Text with EEA relevance) (notified under document number C(2001) 1557) Official Journal L 149 , 02/06/2001 P. 0040 - 0040Commission Decisionof 1 June 2001amending for the fourth time Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease(notified under document number C(2001) 1557)(Text with EEA relevance)(2001/416/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the placing on the market and trade in live biungulate animals.(2) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Commission Decision 2001/327/EC of 24 April 2001 concerning restrictions to the movement of animals of susceptible species with regard to foot-and mouth disease and repealing Decision 2001/263/EC(3), as last amended by Decision 2001/394/EC(4).(3) It appears appropriate to maintain the restrictions, but to allow movement through staging points for animals of susceptible species for breeding and in the case of bovine and porcine animals also for production, taking into account the requirements for health and identifications standards applicable to intra-Community trade in such animals.(4) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 5 and 6 June 2001 and the measures adapted where necessary.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/327/EC is amended as follows:1. In Article 2 paragraph 4 is deleted.2. A new Article 2a is inserted as follows: "Article 2a1. Without prejudice to Article 3(1)(aa) second indent of Council Directive 91/628/EEC, Member States shall ensure that animals of species susceptible to foot-and-mouth disease are not moved through staging points established and approved in accordance with Council Regulation (EC) No 1255/97.2. Derogating from the provisions in paragraph 1, the movement through staging points may be authorised for animals of the bovine and porcine species for breeding and production and for animals of the ovine and caprine species for breeding under the conditions detailed in paragraph 3.3. The staging point indicated in the route plan accompanying the consignment is notified to the central veterinary authorities in the Member State of destination and any Member State of transit, and the route plan is supplemented by a declaration of the consignor that suitable arrangements have been made to ensure that the staging point receives at the same time only animals of the same species and of the same certified health status."3. The date in Article 4 is replaced by "29 June 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 1 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 115, 25.4.2001, p. 12.(4) OJ L 138, 22.5.2001, p. 36.